Citation Nr: 1034314	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-20 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Bay Pines Healthcare System


THE ISSUE

Entitlement to payment for unauthorized medical expenses for 
emergency services rendered at Helen Ellis Memorial Hospital from 
October 18, 2005, to October 19, 2005.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision issued by the Department of 
Veterans Affairs (VA) Bay Pines Healthcare System in Bay Pines, 
Florida, which denied payment for unauthorized medical expenses 
for emergency services rendered at the Helen Ellis Memorial 
Hospital from October 16, 2005, to October 19, 2005, because the 
Veteran had other heath care coverage. 

In February 2007, the Veteran submitted a notice of disagreement 
in which he disputed VA's conclusion that he had health care 
insurance.  An April 2007 statement of the case approved payment 
of medical treatment rendered from October 16, 2005, to October 
17, 2005, and denied payment for treatment rendered from October 
18, 2005, to October 19, 2005, on the grounds that the Veteran's 
condition had stabilized at that point.  Therefore, the issue 
before the Board is entitlement to payment for unauthorized 
medical expenses for emergency services rendered at Helen Ellis 
Memorial Hospital from October 18, 2005, to October 19, 2005.

The Veteran provided testimony before a Medical Board at the Bay 
Pines Veterans Administration in September 2007.  A transcript is 
of record.  


FINDING OF FACT

The Veteran incurred unauthorized medical expenses as a result of 
hospitalization at Helen Ellis Memorial Hospital from October 18, 
2005, to October 19, 2005, during which time there was no 
continued medical emergency that prevented the Veteran from being 
safely transferred to a VA facility.  




CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at a private hospital on October 18, 2005, and 
October 19, 2005, have not been met.  38 U.S.C.A. §§ 1703, 1725, 
1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.54, 17.120, 
17.1000, 17.1002, 17.1004 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any  information 
and evidence not of record (1) that is necessary  to substantiate 
the claim; (2) that VA will seek to provide;  (3) that the 
claimant is expected to provide; and (4) must  request that the 
claimant provide any evidence in his  possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran was not provided any VCAA notice prior 
to the adjudication of his claim.  However, he received notice of 
the requirements for payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1725 in the April 2007 statement of the case.  
Such a post-decisional document could not serve to provide 
legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  It should, however, serve to put the 
Veteran on notice as to what was required.  

If an error does not affect the "essential fairness" of the 
adjudication by preventing a claimant's meaningful participation 
in the adjudication of the claim, then it is not prejudicial.  
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  The 
Veteran had over three years after receiving the notice to submit 
additional evidence and argument and he had the opportunity for a 
hearing, which was held in September 2007.  

Prejudicial error occurs in the context of VCAA notice only when 
such error affects "the essential fairness of an adjudication" or 
"has the natural effect of producing prejudice."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must 
generally identify "with considerable specificity": (1) how the 
VCAA notice was defective and (2) how the lack of notice and 
evidence was prejudicial or affected the essential fairness of 
the adjudication.  Id.  See also Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (holding that a party alleging defective VCAA notice 
has the burden of showing how the defective notice was harmful).  
No such showing of prejudice has been made in this case.  
Therefore, no further development is required with respect to 
notice.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant  obtain records relevant to his claim, 
whether or not the  records are in Federal custody, and that VA 
will provide a  medical examination or obtain an opinion when 
necessary to  make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained all of the identified post-service VA 
treatment records and private medical records as well as all 
other VA records pertinent to the Veteran's claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for payment or reimbursement for the 
costs of private medical expenses is thus ready to be considered 
on the merits. 


Analysis

The Veteran seeks payment or reimbursement for medical expenses 
incurred in a private hospital.  

A Veteran may be eligible for payment or reimbursement for 
medical services not previously authorized in accordance with  38 
U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet.  App. 
143 (1994).

Entitlement to payment or reimbursement of medical expenses 
incurred at a non-VA facility under 38 U.S.C.A. § 1728 requires 
that: (a) the care and services rendered were for an adjudicated 
service connected disability, for a non-service connected 
disability associated with and held to be aggravating an 
adjudicated service connected disability, for any disability of a 
Veteran who has a total disability, permanent in nature, 
resulting from a service connected disability, or for any injury, 
illness, or dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is medically 
determined to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services 
were rendered in a medical emergency of such nature that delay  
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an attempt 
to use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet.  App.  45, 49 (1998). 

The file records indicate that the Veteran is in fact service-
connected for hemorrhoids; however, he has not asserted that the 
private treatment he received was for or in any way connected to 
a service-connected disability.  Therefore, the appeal is for 
consideration only under the provisions of 38 U.S.C.A. § 1725, 
and not under 38 U.S.C.A. § 1728.  Known as the Millennium Bill, 
38 C.F.R. § 1725 provides criteria under which payment or 
reimbursement for emergency services for non-service connected 
conditions in non-VA facilities will, under certain conditions, 
be provided.

The regulation that implements the Millennium Bill is found at 38 
C.F.R.  
§ 17.1002.  The regulation outlines nine conditions that must be 
met before payment or reimbursement of emergency services in non-
VA facilities may be made.  Failure to satisfy any of the 
criteria listed below completely precludes VA from paying 
unauthorized medical expenses incurred at a provide facility.  
See  
38 C.F.R. § 17.1002.  These conditions are:  

(a) Emergency services were provided in a hospital 
emergency department or a similar facility held out 
as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life 
or health [this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any 
bodily organ or part];

(c) A VA or other federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered reasonable 
by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that 
a veteran was brought to a hospital in an ambulance 
and the ambulance personnel determined that the 
nearest available appropriate level of care was at a 
non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency 
treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the veteran or the provider to comply 
with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident or 
work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a third 
party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment 
provided (38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

In this case, payment has already been approved for medical 
treatment rendered from October 16, 2005, to October 17, 2005.  
Therefore, for those two dates, it has already been established 
that 38 C.F.R. § 17.1002 (a) through (i) have been satisfied.  
Payment for treatment rendered from October 18, 2005, to October 
19, 2005, was denied because the Veteran's condition had 
stabilized.  In other words, the claim failed to satisfy 38 
C.F.R. § 17.1002 (d).  Therefore, the issue before the Board is 
whether the Veteran's condition represented a continued medical 
emergency of such a nature that he could not have been safely 
discharged or transferred to a VA or other federal facility or 
whether, in the alternative, he had stabilized after October 17, 
2005, and prior to discharge.  The Board finds that the evidence 
in this case shows the Veteran's condition had stabilized on 
October 18, 2005, and therefore, payment is not warranted for the 
last two days of hospital treatment.  

An October 17, 2005, emergency room record revealed the Veteran 
was admitted with increased shortness of breath, cough and sputum 
production over the last several days.  He was admitted for 
further evaluation and treatment with what was felt to be acute 
bronchitis on underlying obstructive lung disease with chronic 
emphysema.  His vital signs upon admission were normal with a 
blood pressure at 98/82, pulse 82, respiratory rate at 20, and 
temperature of 97.2.  An X-ray obtained on October 17, 2005, 
demonstrated mild chronic obstructive pulmonary disease (COPD) 
with hyperaeration but the lungs were clear and there was no 
evidence of acute or chronic disease.  An October 19, 2005, 
treatment record noted that the Veteran was fully awake, alert 
and oriented, and that he was not currently in any distress.  

The Chief Medical Officer at the VAMC reviewed the claim in April 
2007 and determined that the admitting history and physical 
showed that the Veteran was stable for transfer to a VA facility 
located in the same county following the first day of treatment.  

During the hearing before the Veterans Health Administration, the 
Veteran stated that he had requested that the hospital staff 
contact the VA to let them know of his admission and that he also 
requested to be transferred.  See Hearing Transcript, p. 2.  

The Board notes that the admission summary indicated that, given 
the Veteran's advanced symptoms of shortness of breath in a 
relatively young man, the doctors wanted to rule out alpha 1-
antitrypsin deficiency or type of genetic emphysema.  Alpha 1-
antitrypsin is a protein and this type of protein deficiency is 
associated with the development of emphysema.  See Dorland's 
Illustrated Medical Dictionary, 55 (31st ed. 2007).  This testing 
was conducted on October 19, 2005.  However, there is no medical 
evidence that this testing indicated that the Veteran's condition 
was emergent at that time or that the Veteran could not have been 
transferred to a VA facility prior to this test.  

An Internet search reveals that the closest VA facility, the Bay 
Pines VA Healthcare System, was less than 30 miles away from 
Helen Ellis Memorial Hospital.  The medical evidence fails to 
show that the Veteran was in acute distress or that his condition 
was otherwise emergent, and he testified that he had requested to 
be transferred and that the nearest VA facility.  The evidence of 
record also demonstrates that the Veteran's condition was in fact 
stable on October 18, 2005, and October 19, 2005, at least to the 
point that he could have been transferred to the nearest VA 
treatment facility.  Therefore, the claim for repayment of 
unauthorized medical expenses for emergency services rendered on 
both days in question must be denied. 





ORDER

Entitlement to repayment of unauthorized medical expenses for 
emergency services rendered at Helen Ellis Memorial Hospital from 
October 18, 2005, to October 19, 2005, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


